UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1776



JOHN S. COATES, III,

                                            Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-94-
2966-L)


Submitted:   December 11, 1997         Decided:     December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John S. Coates, III, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Allen F. Loucks, Diane M. Lank, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion for partial dismissal, or, in the alternative, for

summary judgment on his complaint alleging employment discrimina-

tion. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-
ing of the district court. Coates v. Shalala, No. CA-94-2966-L (D.
Md. Apr. 1, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2